Citation Nr: 0307505	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  01-07 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Atlanta, Georgia

THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, to include degenerative disc disease, as 
secondary to a service-connected right knee disability.

2.  Entitlement to service connection for a lumbar spine 
disability, to include degenerative disc disease, as 
secondary to a service-connected right knee disability.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from December 1971 to 
March 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2000 RO rating decision.  On October 
23, 2002, a video conference hearing was held before the 
undersigned Acting Veterans Law Judge, who is rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to  38 U.S.C.A. § 7107(c) (West 2002). 

At his video conference hearing, the veteran appeared to 
raise claims for service connection for left knee and left 
hip disabilities, both as secondary to his service- connected 
right knee disability, as well as a claim for an increased 
rating for his right knee disability.  Since these matters 
have not been developed or certified for appeal, and as they 
are not inextricably intertwined with the issues now before 
the Board on appeal, they are referred to the RO for 
appropriate action.
  
REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100 
et. seq., was enacted into law.  Implementing regulations 
were published by VA in August 2001, and made effective from 
date of the law's enactment.  38 C.F.R. §§ 3.102, 3.159 and 
3.326(a) (2002).  The VCAA eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
the duty to notify and the duty to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

To date, the RO has not addressed any of the provisions of 
the VCAA, including in its December 2000 statement of the 
case, or in supplemental statements of the case  issued in 
December 2001 and January 2002.  Because of the change in the 
law brought about by the VCAA, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-
92.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate notification 
and development is undertaken in this case.

The most recent VA treatment records were associated with the 
claims file in August 2001.  To ensure that the veteran 
undergoes a fully informed evaluation, VA clinical data 
taking into account treatment of his back since August 2001 
should be secured.  The most recent private treatment records 
were associated with the claims file in December 2001.  
Private clinical data taking into account treatment of the 
veteran's back since December 2001 should also be secured.  

During his October 2002 video conference hearing, the veteran 
indicated that he had filed for Social Security disability 
benefits.  The administrative decision, and underlying 
medical records used as a basis to evaluate the veteran's 
claim, should be obtained from the Social Security 
Administration (SSA).  38 C.F.R. § 3.159 (c)(2) (2002); see 
also Hayes v. Brown, 9 Vet. App. 67 (1996) (as part of the 
Secretary's obligation to review a thorough and complete 
record, VA is required to obtain evidence from the SSA and to 
give that evidence appropriate consideration and weight).  

The veteran should also undergo a VA orthopedic examination 
to determine the diagnosis and etiology of any cervical 
and/or lumbar spine disabilities.  



Accordingly, the case is remanded for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2002).

2.  As part of this development, obtain 
any pertinent VA medical records 
documenting treatment of the veteran's 
back, subsequent to August 2001, which 
have not already been associated with 
the claims file.  These records should 
include (and are not limited to) any 
clinical and outpatient treatment 
records, notes, consultation reports, 
and imaging.

3.  Obtain the names and addresses of all 
non-VA medical care providers who have 
treated the veteran for any back symptoms 
since December 2001.  After securing the 
necessary release(s), obtain these records 
and associate them with the claims file.

4.  Request, from the SSA, administrative 
decision(s),  examination report(s) and 
other underlying medical records relied 
upon in determining whether the veteran 
was entitled to Social Security benefits, 
as well as any records of subsequent 
reassessment.  Once obtained, all 
documents must be permanently associated 
with the claims folder.

5.  Schedule the veteran for an 
orthopedic examination of the back.  His 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  Any tests and/or x-rays the 
examiner deems necessary should be 
performed.  The examiner should then 
answer the questions below.  The bases 
for any opinions expressed should be set 
forth in detail.  If the physician 
disagrees with any medical opinions in 
the claims file which contradict his or 
hers, the reasons for the disagreement 
should be set forth in detail.

a.  Does the veteran have a 
cervical spine disability, 
including degenerative disc 
disease? 

b.  If the veteran has a 
cervical spine disability, to 
include degenerative disc 
disease, is it at least as 
likely as not that this 
disability was caused by or is 
being aggravated by his 
service-connected right knee 
disability?  If so aggravated, 
describe the degree of 
aggravation (in as objective 
terms as possible).

c.  Does the veteran have a 
lumbar spine disability, 
including degenerative disc 
disease? 

d.  If the veteran has a lumbar 
spine disability, to include 
degenerative disc disease, is 
it at least as likely as not 
that this disability was caused 
by or is being aggravated by 
the service-connected right 
knee disability?  If so 
aggravated, describe the degree 
of aggravation (in as objective 
terms as possible).

6.  Upon receipt, review the examination 
report to ensure its adequacy.  If the 
examination report is inadequate for any 
reason or if all questions are not 
answered specifically and completely, 
return the examination report to the 
examining physician and request that all 
questions be answered.

7.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in 
full.  Ensure that all notification and 
development action required by the VCAA 
is completed.

8.  Thereafter, if the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations, 
including the VCAA.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	M. S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


